10/04/2022


                                          DA 22-0070
                                                                                   Case Number: DA 22-0070


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2022 MT 193N



DAVID SNYDERS,

              Plaintiff and Appellant,

         v.

PROFESSIONAL PROPERTY MANAGEMENT,

              Defendant and Appellee,



APPEAL FROM:          District Court of the Fourth Judicial District,
                      In and For the County of Missoula, Cause No. DV-21-1272
                      Honorable Robert L. Deschamps, III, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      David Snyders, Self-Represented, Missoula, Montana

               For Appellee:

                      Thomas C. Orr, Orr McDonnell Law, PLLC, Missoula, Montana



                                                 Submitted on Briefs: August 31, 2022

                                                           Decided: October 4, 2022


Filed:

                      __________________________________________
                                       Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    David Snyders (Snyders) appeals from a February 1, 2022 Fourth Judicial District

Court Order denying his appeal from an August 25, 2021 bench trial in Justice Court. The

lower court denied his claim for relief after Professional Property Management (PPM)

withheld most of his $1,200 security deposit after he moved out of his rental. We affirm.

¶3    On February 9, 2017, Snyders entered into a Residential Lease-Rental Agreement

with Clark Fork Realty for a twelve-month rental of a property located at 2010 South 8th

Street West, in Missoula. The lease agreement provided for a $1200 security deposit.

Shortly thereafter, Snyders signed a document entitled Manager-Tenant Statement of

Condition of the Rental Property (Statement of Condition), that listed a number of items in

the residence as in “fair” or “poor” condition. On November 7, 2018, PPM sent a letter to

residents of the property, stating that PPM was taking over management of the property

from Clark Fork Realty and would be conducting walk throughs of the residences.

Accompanying the letter, for Snyders’ signature, was a Residential Lease Agreement

between PPM and Snyders providing for a month-to-month tenancy starting on December




                                            2
15, 2018 and purporting to incorporate “Move-in Property Condition Report” and “Present

Condition of Premises” documents.

¶4     After Snyders moved out in 2021, PPM conducted an inspection, provided Snyders

with an inspection report listing numerous issues found, and, ultimately, withheld all but

$84.99 of Snyders’ security deposit, noting $735.96 in cleaning costs, including 14 hours

of labor, and $384.99 in damages, including removing and disposing of leftover tenant

items, painting and repairing a wall, and replacing carpet.

¶5     At an August 25, 2021 bench trial in Justice Court, Snyders argued that his security

deposit should not have been withheld because (1) PPM had not complied with

§ 70-25-206, MCA, and (2) the residence was already in disrepair when he moved in. Early

on in the trial, Snyders attempted to reference the Statement of Condition document, which

he had apparently attempted to file with the clerk’s office beforehand on the assumption

that the court would receive and consider it. The Justice Court advised that anything

Snyder wished to have considered by the court would need to be admitted into evidence at

the current trial. However, counsel for PPM then stipulated to the admission of the

Statement of Condition and it was admitted into the court file as evidence.

¶6     PPM presented testimony and a written report thoroughly documenting the

condition of the residence after Snyders moved out—describing it as “filth[y]” with vomit

on the floor and heating vent—and regarding the cost of the subsequent cleaning and

repairs. A PPM witness also testified that Snyders was not charged for anything that he

had listed as already in “fair” or “poor” condition on his original 2017 Statement of

Condition document. Moreover, witness testimony established that PPM did conduct a

                                             3
walk-through of the premises upon taking over management of the property in 2018 and

Snyders had not raised any issues with regard to the condition of the premises at that time.

¶7      The Justice Court ruled in favor of PPM, determining that Snyders had failed to

provide sufficient evidence to support his claim. The ruling was upheld on appeal by the

District Court.

¶8      In an appeal from a justice court established as a court of record, the district court

functions as an appellate court and review is confined to the record. State v. Seaman, 2005

MT 307, ¶ 10, 329 Mont. 429, 124 P.3d 1137. This Court reviews a justice court’s factual

findings for clear error, its discretionary rulings for abuse of discretion, and its legal

conclusions for correctness, as if the appeal had been originally filed in this Court. Seaman,

¶ 10; Hines v. Topher Realty, LLC, 2018 MT 44, ¶ 11, 390 Mont. 352, 413 P.3d 813. Our

ultimate determination is whether the district court, in its review of the trial court’s

decision, reached the correct conclusions under the appropriate standards of review. Hines,

¶ 12.

¶9      Section 70-25-206(1), MCA, provides in relevant part that a “person engaged in the

rental of property for residential purposes who requires a security deposit shall furnish to

each tenant, in conjunction with execution of a lease or creation of a tenancy, a separate

written statement as to the present condition of the premises intended to be let.” It further

provides that a landlord who fails to do so “is barred from recovering any sum for damage

to or cleaning of the leasehold premises unless the person can establish by clear and

convincing evidence that the damage occurred during the tenancy in question and was

caused by the tenant” or the tenant’s guests. Section 70-25-206(3), MCA. Snyders argues

                                              4
here, as he did before the Justice Court, that PPM was required to furnish him with a new

statement as to the present condition of the premises when it executed the 2018 lease

pursuant to taking over management of the property. However, we need not reach this

issue here1 because the record, as summarized above, supports the conclusion that PPM,

regardless, met its burden under § 70-25-206(3), MCA, to show by clear and convincing

evidence that the damage occurred during Snyders’ tenancy and was caused by Snyders or

his guests. Moreover, there was sufficient record evidence to support a factual finding that

Snyders was not charged for cleaning or repair of items that he had listed as being in either

fair or poor condition upon moving in.

¶10    On appeal, Snyders states that he was misadvised by a clerk of court that he could

“upload[]” exhibits ahead of time that could then be considered by the Justice Court during

trial. Snyders fails to show how reliance on this alleged bad advice entitles him to relief

on appeal. Similarly, Snyders provides no legal support for his argument that the Justice

Court should have, sua sponte, ordered a continuance or recess to better allow Snyders to

understand the rules of evidence and prepare accordingly, and fails to demonstrate that the

District Court was required to order a new trial on that basis.2




1
 Not raised by the parties here, the new lease appears to incorporate the preexisting Statement of
Condition.
2
  Notably, the record indicates that, once Snyders learned that he would have to enter into evidence
any materials he wished the court to consider, the court promptly admitted, as stipulated to by
opposing counsel, the Statement of Condition document Snyders sought to rely upon. Snyders did
not take the opportunity to seek to admit any other evidentiary materials, beyond a print-out of
§ 70-25-206, MCA. Thus, the record demonstrates that Snyders was able to present the materials
relevant to his two arguments made below.
                                                 5
¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶12    Affirmed.


                                                 /S/ MIKE McGRATH


We Concur:

/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                                             6